Citation Nr: 0406935	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-13 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.

2.  Evaluation of a residual shrapnel wound scar of the lower 
left leg, currently evaluated as 0 percent disabling. 

3.  Evaluation of bilateral hearing loss, currently evaluated 
as 0 percent disabling.

4.  Entitlement to an effective date prior to May 24, 2001, 
for the grant of service connection for tinnitus and the 
assignment of a 10 percent rating for such.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1953 and from  December 1955 to October 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 RO decision that granted the 
veteran's claims of service connection for PTSD, hearing 
loss, and tinnitus.  The RO also denied a compensable rating 
for a residual shrapnel wound scar of the left leg, and TDIU.

In November 2001, the veteran withdrew his claim for a 
temporary total rating for a low back disability; as such, 
the Board need not discuss this matter.


FINDINGS OF FACT

1.  The veteran has mild PTSD.

2.  The veteran has a residual shrapnel wound scar of the 
left leg which is essentially asymptomatic (i.e. well-healed 
and non-tender); there is no underlying muscle damage.

3.  On May 24, 2001, the RO received a statement from the 
veteran that he had hearing problems.  Later, in August 2001, 
the veteran specifically indicated he wanted service 
connection for tinnitus.

4.  There is no evidence earlier than May 24, 2001, 
establishing an informal or formal claim of service 
connection for tinnitus.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for an increased rating for a residual 
shrapnel wound scar of the left leg have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (effective prior to August 30, 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 
(effective as of August 30, 2002).
 
3.  The criteria have not been met for an effective date 
prior to May 24, 2001, for the grant of service connection 
for tinnitus and the assignment of a 10 percent rating for 
such.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from November 1951 to 
August 1953 and from December 1955 to October 1958.

A review of the veteran's service medical records shows that 
in July 1952, the veteran was wounded in action.  He 
sustained a superficial penetrating or perforating wound of 
the left calf, and it was noted he had no apparent nerve or 
artery damage.  The entrance and exit wounds were debrided.  
An August 1953 separation examination report reveals that he 
had a 4 inch scar of the lower left leg.  No other residual 
disability was described. 

In August 1953, the veteran applied for service connection 
for residuals of a shrapnel wound of the left leg.  In this 
application, he made no mention of having tinnitus. 

In September 1953, the veteran underwent a VA examination and 
it was noted his ears were normal.  Tinnitus was not 
diagnosed.  An examination of the left leg revealed no 
retained shrapnel and no abnormal findings.  The scar was 
noted as non-tender, non-depressed, and unattached to 
underlying tissue.  There was no evidence of any muscle 
damage beneath the scar.  There was no atrophy.

An October 1958 separation examination reveals that the 
veteran had a 3 inch scar of the left calf. 

In a statement, received on May 24, 2001, the veteran 
indicated he had service-connected hearing loss.  In a 
statement, received in August 2001, the veteran indicated he 
wanted service connection for tinnitus. 

A January 2002 VA PTSD examination report shows that the 
veteran reported that he was married from 1981 to 1994, when 
his wife passed away.  He said he got along with his late 
wife and felt close to her, as well as his step-daughters.  
He said he felt socially isolated and never made friends.  He 
said he found it difficult to trust others and tended to 
avoid people.  He said he had many acquaintances but no one 
whom he trusted closely.  He said he was not involved in 
community events and avoided crowds.  He said he spent most 
of his time at home.  It was observed he was highly isolated.  
In terms of occupational adaptability, it was noted he had 
worked on a farm for 35 years until 1995 when he had to quit 
to care for his ailing wife.  Later, he said he worked until 
February 2001 as a part-time truck driver.  In general, he 
said he quickly became irritable when criticized.  He said he 
held jobs where he was able to work independently and was 
able to avoid co-workers.  He said he was never fired from a 
job, and did not fight on the job.  It was noted he had not 
been psychiatrically hospitalized and had not been involved 
in mental health treatment.  Among his complaints were 
nightmares and intrusive recollections.  He had poor 
concentration and an exaggerated startle response.  The Axis 
I diagnoses were chronic mild PTSD and alcohol dependence.  
His GAF was 61 and it was noted that the score solely 
represented PTSD symptomatology.  It was concluded that the 
veteran suffered mild symptoms of PTSD which had a mild 
effect on his social and industrial functioning.  It was 
pointed out that he was socially isolated and suffered 
disturbed sleep and nightmares.  It was recommended that he 
seek outpatient support for his newfound sobriety.  

A January 2002 VA audiology examination report shows that the 
veteran reported having noise exposure in service.  
Currently, he said, he had constant bilateral tinnitus.  On a 
scale of 1 to 10, in terms of severity and effect on his 
life, he said his tinnitus was a 4 out of 10, and in terms of 
loudness, he said his tinnitus was a 3 out of 10.  

In a February 2002 TDIU application, the veteran indicated he 
had last worked fulltime in February 2001.  He said that in 
February 2001 he became too disabled (from PTSD and his left 
leg wound) to work.  He indicated his last job was as a truck 
driver for 20 hours a week, which ended in February 2001.  He 
indicated he had an eighth grade education, and had not 
undergone any education and training since he became 
disabled. 

A February 2002 VA ear disease examination report reveals 
that the veteran had loud, high-pitched tinnitus since 
service.  He said he had marked difficulty with understanding 
conversational speech.  It was noted that pure tone 
audiometry showed good discrimination.  It was noted he was 
being fitted for bilateral air conduction hearing aids. 

A February 2002 VA scars examination shows that the veteran 
denied having any problems with his right leg scar.  On 
examination, the scar was noted as located on the left lower 
extremity about the anterior medial left calf and was 10 
centimeters in length.  It was well-healed and non-tender.  
It was noted that the scar appeared as if it was a surgical 
scar.  There was no obvious muscle loss when visually 
inspecting the calves.  The calves were symmetrical, 
bilaterally.  There was no tenderness to deep palpation over 
the scar, and the scar was non-deforming.  The diagnosis was 
a shrapnel wound to the left lower extremity, with no 
evidence of muscle loss.  It was noted that the exertional 
symptoms of the legs was more likely consistent with vascular 
claudication. 

Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  The 
record shows that the veteran was properly notified of the 
March 2002 RO decision.  The veteran was issued a statement 
of the case (SOC) (in May 2003).  The Board concludes that 
the RO decision, SOC, and letters sent to the veteran over 
the years, particularly the November 2001 VCAA letter 
informed him of:  why the evidence on file was insufficient 
to grant higher ratings for PTSD, and a residual shrapnel 
wound of the left leg, and why an earlier effective date for 
the award of service connection and assignment of a 10 
percent rating for tinnitus was not warranted; what evidence 
the record revealed; what VA was doing to develop the claims; 
and what information and evidence was needed to substantiate 
his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was for the most part informed to submit everything he had 
with regard to his claims.  Finally, it is noted the VCAA 
letter was issued prior to the adverse decision.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  VA's duty to notify and assist have been fully met.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  All relevant medical records are on file.  It is 
noted that the veteran was afforded VA examinations in 
conjunction with his claims and that all identified 
outstanding records have been obtained.  Given the present 
circumstances, the Board finds that VA has done everything 
reasonably possible to assist the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claims.

Evaluation- General

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in VA's Schedule For Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

PTSD

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  This regulation provides that a 10 percent 
evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events).  A 50 percent evaluation is warranted when 
symptomatology causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

As the veteran has appealed from an initial award, 
consideration will be given to whether a rating greater than 
10 percent, for his service-connected PTSD, was warranted for 
any period of time during the pendency of his claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The condition 
has not significantly changed and a uniform rating is 
warranted.

With particular regard to industrial impairment, it is 
pointed out that for 35 years, until 1995, the veteran had 
steady employment as a farm worker.  He quit when his wife 
fell ill.  Thereafter, he worked until February 2001, as a 
part-time as a truck  driver.  He suggested that he did his 
best work when he operated independently.  He said he did not 
have a history of being fired or of on-the-job fights. 

With respect to social impairment, it is noted that the 
veteran was married and his wife passed away.  He said he got 
along well with his late wife and his step-daughters.  He 
said he had numerous acquaintances but not many friends.  He 
generally complained of difficulty in his social functioning 
as a result of his PTSD.  It was noted, by the examiner, that 
the veteran was isolated.  
.
In general, the record reveals that the veteran's psychiatric 
complaints include nightmares and intrusive recollections.  
He had poor concentration and an exaggerated startle 
response.  Following an examination in February 2002, the 
Axis I diagnoses were chronic mild PTSD and alcohol 
dependence.  His GAF was 61 and it was noted that the score 
solely represented PTSD symptomatology.  It was concluded 
that the veteran suffered mild symptoms of PTSD which had a 
mild effect on his social and industrial functioning. 

The Board concludes that no more than a 10 percent rating is 
warranted for PTSD.  A 10 percent rating is warranted as the 
veteran has occupational and social impairment due to mild 
symptoms which decrease work efficiency and ability to 
perform occupational tasks.  The veteran is not entitled to a 
higher rating as there is no evidence of depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  At best, he 
complained of a decrease in the ability to concentrate rather 
than memory loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

The Board fully acknowledges the veteran's complaints of 
social isolation and occupational indaptability.  Indeed, the 
veteran is fully competent to describe the nature of his own 
social relationships and his work history.  The opinions of 
medical experts, however, have more probative value in terms 
of determining the precise degree of service-connected 
impairment. 

The preponderance of the evidence is against a higher rating 
for the condition; thus, the benefit-of-the-doubt rule does 
not apply, and a higher rating is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Shrapnel Wound Scar of the Left Leg

Under the governing regulation, 38 C.F.R. § 4.56, "slight" 
muscle injury results from a simple wound of muscle without 
debridement, infection or effects of laceration.  The record 
must show a wound of slight severity or relatively brief 
treatment and return to duty, healing with good functional 
results, and no consistent complaint of the cardinal symptoms 
of muscle injury or painful residuals.  Objective findings 
should include minimal scar and no evidence of fascial defect 
or of atrophy or of impaired tonus.  There should be no 
impairment of function and no retained metallic fragments.  
38 C.F.R. § 4.56.

"Moderate" disability results from through and through or 
deep penetrating wounds of relatively short track, without 
residuals of debridement or of prolonged infection.  The 
record must show hospitalization for treatment of a wound and 
consistent complaints from the first examination forward of 
one or more of the cardinal symptoms of muscle wounds 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include evidence of 
linear or relatively small scars indicating the relatively 
short track of the missile through muscle tissue.  There 
should be signs of some loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of diminished 
power or fatigue in comparative tests.  38 C.F.R. § 4.56.

Prior to August 30, 2002, scars were evaluated as follows:  a 
10 percent evaluation is warranted for superficial scars that 
are poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2002).  A 10 percent 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Finally, scars may also be 
evaluated for limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Under newly revised Diagnostic Code 7804, scars, superficial, 
painful on examination are rated 10 percent disabling.  Note 
(1) provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that 
in  this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See § 
4.68 of this part on the amputation rule.) 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (67 Fed. Reg. 49590-99 (July 31, 2002)).  
Under newly revised Diagnostic Code 7805, scars, other, are 
to be rated based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (67 Fed. Reg. 
49590-99 (July 31, 2002)).

Since there was a change in law during the pendency of this 
appeal, the Board must consider each version.  However, the 
effective date of a liberalizing regulation may be no later 
than the effective date of the regulation.  While the veteran 
and his representative were never afforded notice of the 
change in the regulations regarding how skin disabilities are 
to be evaluated.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The changes are not significant and there is no 
prejudice to the veteran.

It is acknowledged that the veteran asserts that he sustained 
a through and through shrapnel wound to the left leg.  A 
review of the service medical record does indeed show that he 
had entrance and exit wounds of the left leg which were 
debrided.  It appears, however, that he does not have any 
residual muscle damage.  In fact, during his August 1953 
service separation examination, and his September 1953 VA 
examination just a scar of the left leg was noted.  No muscle 
impairment was indicated.  More recently, on VA examination 
in 2002, it was noted that there was no muscle loss.  (His 
only residual was a scar; and a discussion of related 
impairment follows.)  ln sum, application of Diagnostic Code 
5311 which pertains to muscle damage of the leg is 
unnecessary.  The Board must emphasize that muscle damage has 
not been identified after service and the service medical 
records disclose that the wound was superficial rather than 
deep or involving nerve, artery or muscle damage.

With regard to the veteran's residual scar, such has been 
consistently described as well-healed, non-tender, and 
essentially asymptomatic.  As such, a higher rating under the 
old scar codes is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (prior to August 30, 2002).  
Further, with regard to the newly revised codes it is noted 
that the veteran's scar of the left leg is well-healed, 
superficial (i.e. no more than 5 millimeters deep), and not 
productive of any limitation of motion.  Thus, a higher 
rating under the newly revised codes is not warranted.  His 
symptoms are not productive of a higher rating under the new 
or old codes.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7803, 7805 (effective August 30, 2002).  In sum, a 
higher rating for the veteran's scar is not warranted.

The preponderance of the evidence is against a higher rating; 
thus, the benefit-of-the-doubt rule does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The veteran's 
claim for an increased rating for a residual shrapnel wound 
scar of the left leg is denied.

The Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that PTSD or a residual shrapnel wound scar of the 
left leg have recently required hospitalization.  The 
aforementioned disabilities might well cause some impairment 
in his daily activities, but there is nothing to distinguish 
his case from the cases of numerous other veterans who are 
subject to the schedular rating criteria.  In any event, the 
Board, in the first instance, may not assign an 
extraschedular rating.  Floyd v. Brown, 9 Vet. App. 88 
(1996).

Earlier Effective Date Claim

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  

The effective date of an award of disability compensation 
shall be the day following the date of discharge or release 
if application is received within one year from such 
discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002);  
38 C.F.R. § 3.400((b)(2)(i) (2003).

In claims for benefits, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail). 

The veteran appears to contend that he is entitled to an 
effective date for service connection for tinnitus as of his 
release from service in 1953, when he first filed a claim for 
service connection.  First, it is noted that the veteran is 
not entitled to an effective date as of the day after his 
service discharge as he failed to file a claim within one 
year of his service discharge.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2).  Second, while he first filed a claim of 
service connection for other disabilities (namely residuals 
of a shrapnel wound of the left leg) in 1953, he did not 
indicate he was desirous of service connection for tinnitus.

The Board has reviewed the record and can find no claim or 
informal claim that reflects an intent to seek service 
connection for tinnitus prior to May 24, 2001.  VA's duty to 
adjudicate all claims reasonably raised does not require VA 
to anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  The date of claim is controlling 
and an effective date prior to May 24, 1991, may not be 
assigned.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Further, it is noted that an earlier effective date for the 
assignment of a 10 percent rating for tinnitus (the maximum 
schedular evaluation) may not be earlier than the date of 
service connection.  As such, the veteran's claim for an 
effective date prior to May 24, 2001, for the assignment of a 
10 percent rating for tinnitus must also fail. 


ORDER

Entitlement to an increased evaluation for PTSD is denied.

Entitlement to an increased evaluation for a residual 
shrapnel wound scar of the left leg is denied.

Entitlement to an effective date prior to May 24, 2001, for 
the grant of service connection for tinnitus and the 
assignment of a 10 percent rating for such, is denied.


REMAND
 
In the May 2003 VA Form 9, the veteran indicated he had been 
receiving VA treatment for his hearing problems.  Related 
records are not on file and must be obtained prior to 
appellate review.  It is noted that the claim for TDIU is 
inextricably intertwined with the increased rating claim for 
bilateral hearing loss.  As such, review of the TDIU claim 
must be deferred pending further development of the increased 
rating claim.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The veteran should be informed that 
if he has any information that supports 
his claims, he should submit such.

2.  Attempts should be made to obtain 
outstanding VA treatment records 
pertaining to the veteran's hearing loss.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


 
	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



